DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Status of Claims

The present application is a continuation of U.S. Patent No. 10,742,702, which is a continuation of U.S. Patent No. 10,419,508.  Applicant’s amendment filed on December 9, 2021 has been entered.  Claims 1 and 14 are amended.  Claims 4 and 16 remain canceled.  Claims 1-3, 5-15 and 17-20 are pending in the application.

Response to Arguments

Applicant’s arguments, see p.8, filed on December 9 , 2021, with respect to the rejection(s) of claims 1 and 14 under 35 U.S.C. § 102(a)(2) have been fully considered but not persuasive.

(A) Applicant on p.8 argues “Notably, Shibasaki’s disclosure is limited to an MP3 player providing attribute information for files, namely the headers of the files. Such information is not a playlist as claimed, much less “a playlist that contains an ordering of references to audio files.” There is no suggestion of the information about the audio files being ordered in Shibasaki.”

Regarding point (A), Examiner acknowledges that Shibasaki does not explicitly discloses “a playlist that contains an ordering of references to audio files”.  Instead, Examiner relies on Gran teaching this limitation.  Gran discloses the media server 205 may generate the playlist 210 to contain the following five generic URLs 215 which are arrayed in a pattern [ordering] based on increasing generic URL index ‘n’ (e.g. http://www.myserver.com/generic-url-0001.mp3, http://www.myserver.com/generic-url-0002.mp3, http://www.myserver.com/generic-url-0003.mp3, http://www.myserver.com/generic-url-0004.mp3, http://www.myserver.com/generic-url-0005.mp3) [Gran, para 0105-0110].

(B) Applicant on p.8 argues “Further, there is no teaching or suggestion in Shibasaki that the MP3 player transmitting the attribute information occurs in response to determining that the in- automobile audio system of the vehicle has been powered on as claimed. Instead, Shibasaki implies that the MP3 player transmitting the attribute information occurs in response to the car audio apparatus transmitting a request.”

in response of the detection of turning on an ACC (Accessory) switch of the vehicle, the car audio apparatus 10 transmits a request signal to acquire more detailed machine attribute information MP3 player 20-2 transmits the requested attribute information [references of audio files] [Shibasaki, Fig. 4, para 0111, 0114]).

(C) Applicant on p.9 argues “Applicant is unable to agree that this disclosure teaches requesting and receiving, by way of a communication interface, a playlist that contains an ordering of references to audio files, much less doing so in response to determining that the in- automobile audio system of the vehicle has been powered on.
MPEP § 2131 states that “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference,” and that “[t]lhe elements must be arranged as required by the claim.” Since Shibasaki does not disclose each and every element in claim 1, Shibasaki does not anticipate claim 1. Similar reasoning applies to claim 14.”

Regarding point (C), Examiner respectfully disagrees.  Examiner relies on Shibasaki and Gran to read on “in response to determining that the in-automobile audio system of the vehicle has been powered on, requesting and receiving, by way of a communication interface, a playlist that contains an ordering of references to audio files;” As discussed in point (B), Shibasaki [ordering] based on increasing generic URL index ‘n’ (e.g. http://www.myserver.com/generic-url-0001.mp3 and so on). In addition, the media playback device 410 requests a playlist from the media server 405.  In response to the request, the media server 405 returns a playlist of generic URLs to the media playback device 410 [Gran, para 0105-0106, 0130].
Therefore, the combination of Shibasaki and Gran read on the limitation as well as the rest of claim 1.  Similar reasoning applies on claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770).

Regarding claim 1, Shibasaki teaches “a computer-implemented method comprising:
determining that an in-automobile audio system of a vehicle has been powered on;” (At step S401, when the user turns on an ACC (Accessory) switch of the vehicle and turns on power (step S401), the car audio apparatus 10 performs INQUIRY processing of inquiring whether or not a communicable terminal (BT machine) exists in the periphery of the car audio apparatus 10, thereby searching for a terminal [Shibasaki, Fig. 4, para 0111]);
“in response to determining that the in-automobile audio system of the vehicle has been powered on, requesting and receiving, by way of a communication interface, references to audio files;” (Subsequently in response to step S401, the car audio apparatus 10 transmits a request signal (via BT transmission/reception section 115) to acquire more detailed machine attribute information to the MP3 player 20-2 (step S411) and the MP3 player 20-2 transmits the requested attribute information (step S413). This attribute information is the headers of the music files that the machine has, the file extensions, etc. [Shibasaki, para 0114, 0110, 0103]);
“playing, by way of a speaker of the in-automobile audio system, the stream of the one or more of the audio files.” (The car audio apparatus 10 performs streaming of encoding the received music file in real time and performing play processing (step S435), where the data processing section 109 compresses (encodes) music data received through the BT transmission/reception section 115, music data read from the external storage section 103.  The playback section 111 is implemented as, for example, a D/A converter for converting the music data into an analog signal, an amplifier for amplifying the analog signal and a loudspeaker for converting the amplified analog signal into sound and outputting the sound [Shibasaki, para 0123, 0106]).
However, Shibasaki does not teach “requesting and receiving a playlist that contains an ordering of references to audio files;”
“in response to receiving the playlist, requesting and receiving, by way of the communication interface, a stream of one or more of the audio files;”
Gran teaches “requesting and receiving a playlist that contains an ordering of references to audio files;” (Gran discloses the media server 205 may generate the playlist 210 to contain the following five generic URLs 215 which are arrayed in a pattern [ordering] based on increasing generic URL index ‘n’ (e.g. http://www.myserver.com/generic-url-0001.mp3). In addition, the media playback device 410 requests a playlist from the media server 405.  In response to the request in step 402, the media server 405 returns a playlist of generic URLs to the media playback device 410 in step 404 [Gran, para 0105-0106, 0130]);
“in response to receiving the playlist, requesting and receiving, by way of the communication interface, a stream of one or more of the audio files;” (The media playback device may process the playlist to extract the generic URLs, and may request media objects using these URLs.  The media server 405 may deliver Media Object-1 to the media playback device 410 in response to the first media request, where media delivery and playback may utilize a streaming model.  In addition, media playback device maybe a portable media player, a cellular telephone, a smartphone, a personal digital assistant, a tablet computing device, a networked television, a networked stereo, a digital photo frame, a personal computer, a laptop computer, a gaming device, which has hardware [communication interface] to request and receive media content [Gran, para 0131, 0097]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki to comprise the claimed limitation to effectively offer, by the media server, a dynamic queue of media objects to be played by a media playback device using a playlist of generic URLs [Gran, para 0001].

Regarding claim 2, Shibasaki as modified by Gran teaches “wherein requesting and receiving the playlist” (Gran discloses the media server 205 may generate the playlist 210 to [ordering] based on increasing generic URL index ‘n’ (e.g. http://www.myserver.com/generic-url-0001.mp3). In addition, the media playback device 410 requests a playlist from the media server 405.  In response to the request in step 402, the media server 405 returns a playlist of generic URLs to the media playback device 410 in step 404 [Gran, para 0105-0106, 0130]);
“wherein requesting and receiving the references to audio files is also based on determining that an ignition switch of the vehicle has been activated.” (At step 401, when the user turns on an ACC (Accessory) switch of the vehicle and turns on power (step S401), the car audio apparatus 10 performs INQUIRY processing of inquiring whether or not a communicable terminal (BT machine) exists in the periphery of the car audio apparatus 10, thereby searching for a terminal [Shibasaki, Fig. 4, para 0111]).
	The motivation regarding to the obviousness to claim 1 is also applied to claim 2.

Claim 14 lists all the same elements of claim 1 respectively and an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations (Shibasaki discloses an information processing program for causing a computer to provide functions of an information processing apparatus, the program comprising the steps [Shibasaki, para 0040]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.

Claim 15 lists all the same elements of claim 2, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 15.

Claims 3, 5, 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770) as applied to claims 1-2 and 14-15 above, and further in view of MacNeille (PG PUB US2013/0024287).

Regarding claim 3, Shibasaki as modified by Gran does not teach “wherein requesting and receiving the playlist is also based on determining that the vehicle has been powered on.”
MacNeille teaches “wherein requesting and receiving the playlist is also based on determining that the vehicle has been powered on.” (The proper sensing system obtain vehicle data such as GPS position, speed, driver's weight, cognitive load, driving aggression etc.  When such vehicle data is obtained, the vehicle is inherently powered on [MacNeille, para 0053, 0040]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran to comprise the claimed limitation to effectively improve user experience by requesting a playlist related to the vehicle occupant(s) [MacNeille, para 0044].

Regarding claim 5, Shibasaki as modified by Gran does not teach “determining user-distinguishing information of a user of the vehicle, wherein the user-distinguishing information is provided when requesting the playlist.”
MacNeille teaches “determining user-distinguishing information of a user of the vehicle, wherein the user-distinguishing information is provided when requesting the playlist.” (The VCS collects information about a first vehicle occupant.  The data relating to both the vehicle and the occupants can then be added to the playlist request to be sent to the cloud along with the playlist request [MacNeille, para 0052, 0054]).


Regarding claim 7, Shibasaki as modified by Gran and MacNeille teaches “wherein the user-distinguishing information is based on an estimated weight of a driver of the vehicle gathered from one or more pressure sensors in a driver seat of the vehicle” (Vehicle data may also be gathered, such as driver's weight through weight sensors [MacNeille, para 0040, 0052]).
	The motivation regarding to the obviousness to claim 5 is also applied to claim 7.

Regarding claim 9, Shibasaki as modified by Gran and MacNeille teaches “wherein the user-distinguishing information is based on presence of client device within the vehicle” (The VCS may know who is in a vehicle through a variety of methods, where the presence of particular wireless devices can indicate the presence of particular occupants [MacNeille, para 0040, 0052]).
	The motivation regarding to the obviousness to claim 5 is also applied to claim 9.

Claim 17 lists all the same elements of claim 5, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 17.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770) and MacNeille (PG PUB  as applied to claims 3, 5, 7, 9 and 17 above, and further in view of McNabb (PG PUB US2018/0137381).

Regarding claim 6, Shibasaki as modified by Gran and MacNeille does not teach “wherein the user-distinguishing information is based on a key fob that was used to initiate activation of the vehicle.”
McNabb teaches “wherein the user-distinguishing information is based on a key fob that was used to initiate activation of the vehicle.” (The vehicle 200 stores a list of one or more mobile devices 124 paired with each driver.  The vehicle determines an identity of the driver with reference to a unique code of a key fob used to start the vehicle [McNabb, para 0040]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran-MacNeille to comprise the claimed limitation to effectively enhance user experience by performing welcome mode functions (e.g. activating exterior lightning and adjust the power seats) [McNabb, para 0029].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770) and MacNeille (PG PUB US2013/0024287) as applied to claims 3, 5, 7, 9 and 17 above, and further in view of Murphy (US Patent 5,712,625).

Regarding claim 8, Shibasaki as modified by Gran and MacNeille does not teach “wherein the user-distinguishing information is based on a position of a driver seat of the vehicle.”
Murphy teaches “wherein the user-distinguishing information is based on a position of a driver seat of the vehicle.” (A vehicle operator identification verification system 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran-MacNeille to comprise the claimed limitation to effectively improve vehicle security by verifying a vehicle operator identification code from a key fob [Murphy, Abstract, column 1, line 7-14].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770) and MacNeille (PG PUB US2013/0024287) as applied to claims 3, 5, 7, 9 and 17 above, and further in view of Daze (PG PUB US2018/0088777).

Regarding claim 10, Shibasaki in view of Gran and MacNeille does not teach “wherein the user-distinguishing information is based on input received by way of a voice interface that identifies the user.”
Daze teaches “wherein the user-distinguishing information is based on input received by way of a voice interface that identifies the user.” (User interface 220 may receive voice commands from a user via a microphone, and processing unit 244 may identify the user based on voice recognition [Daze, para 0052]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran-MacNeille to comprise the claimed limitation to effectively identify user in a vehicle for accessing the associated playlist [Daze, para 0026].

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770) as applied s 1-2 and 14-15 above, and further in view of MacNeille (PG PUB US2013/0024287) and Jeon (PG PUB US2014/0245155).

Regarding claim 11, Shibasaki as modified by Gran does not teach “wherein requesting and receiving the playlist is also based on determining that the vehicle is in motion, wherein a client device is equipped with a location determining module, and wherein determining that the vehicle is in motion comprises:
receiving two or more measurements taken by the location determining module;
determining an estimated speed at which the vehicle is moving; and
determining that the estimated speed has exceeded a particular speed threshold for a particular time threshold.”
MacNeille teaches “wherein requesting and receiving the playlist is also based on determining that the vehicle is in motion” (The proper sensing system obtain vehicle data such as GPS position, speed, driver's weight, cognitive load, driving aggression etc.  When such vehicle data is obtained, the vehicle is inherently activated and in motion [MacNeille, para 0053, 0040]);
“wherein a client device is equipped with a location determining module,” (VCS includes GPS input 24 [MacNeille, fig. 1, para 0022]);
“wherein determining that the vehicle is in motion comprises:
determining an estimated speed at which the vehicle is moving;” (VCS obtains vehicle data such as speed [MacNeille, fig. 1, para 0053]);
“receiving two or more measurements taken by the location determining module;” (The client 104 may periodically determine the location of the user using a positioning device such as an integrated Global Positioning System (GPS) receiver [Panguluri, para 0072]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran to comprise the claimed 
However, Shibasaki as modified by Gran and MacNeille does not teach “determining that the estimated speed has exceeded a particular speed threshold for a particular time threshold.”
Jeon teaches “determining that the estimated speed has exceeded a particular speed threshold for a particular time threshold.” (If the speed is greater than 40 km/h and the moving direction is constant for a predetermined time period, e.g., 3 seconds or any suitable amount of time, then the controller 190 determines that the user is driving [Jeon, para 0060]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran-MacNeille to comprise the claimed limitation to effectively enhance driving safety by setting the operating mode of the voice-speech service as the driving mode [Jeon, para 0005, 0073].

Regarding claim 12, Shibasaki as modified by Gran, MacNeille and Jeon teaches 
“wherein the client device has access to map data,” (the controller 190 determines whether the user is driving or operating the vehicle using map information and two-dimensional coordinates, such as latitude and/or longitude [Jeon, para 0061]);
“wherein determining that the vehicle is in motion further comprises determining that the estimated speed has exceeded the particular speed threshold for the particular time threshold while the vehicle has been travelling on roads or highways.” (The controller 190 determines whether the user is driving or operating a vehicle using the calculated value, where the vehicle is inherently traveling on roads or highways.  For example, if the speed is greater than 40 km/h and the moving direction is constant for a predetermined time period, e.g., 3 seconds or any suitable amount of time, then the controller 190 determines that the user is driving [Jeon, para 0060]).


Claim 18 lists all the same elements of claim 11, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 18.

Claim 19 lists all the same elements of claim 12, but claims the article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 19.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (PG PUB US2003/0032419) in view of Gran (PG PUB US2014/0052770) as applied to claims 1-2 and 14-15 above, and further in view of Johnson (PG PUB US2003/0132953).

Regarding claim 13, Shibasaki as modified by Gran does not teach “wherein the one or more of the audio files were selected for the playlist by use of a save-to-automobile option.”
Johnson teaches “wherein the one or more of the audio files were selected for the playlist by use of a save-to-automobile option.” (Instructions are entered through a computer-based user input and they define a user's desires regarding how media content should be made accessible on a media player (e.g. car stereo), where media content includes text-based content. A mapping file is generated based on the user instructions [Johnson, para 0072-0073, 0033, 0011]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shibasaki-Gran to comprise the claimed limitation to 

Claim 20 lists all the same elements of claim 13, but claims an article of manufacture rather than the method form. Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441